CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Annual Report of FITT Highway Products, Inc. (formerly Who’s Your Daddy,Inc.) (the “Company”) on Form10-K for the period ending December31, 2010 as filed with the Securities and Exchange Commission on the date hereof, I, Michael R. Dunn, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: 1. The report fully complies with the requirements of section 13(a)or 15(d)of the Securities Exchange Act of 1934; and 2. The information contained in the report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: April 14, 2011 /s/ Michael R. Dunn Michael R. Dunn, Chief Executive Officer and Chief Financial Officer
